DETAILED ACTION
This action is in response to applicant’s amendment received on October 4th, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the rod or guide pin comprising a second diameter larger than the diameter of the rod (claims 5 and 14), the second diameter being larger than the diameter of the body of the guide pin (claim 6), and the guide pin comprising the widened portion (claim 17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the guide pin comprises a tapered portion that tapers inwardly to form a tip and a body having a diameter equal to or less than the diameter of the rod. Claim 5 states wherein the rod or the guide pin comprises a second diameter larger than the diameter of the rod. The claim is unclear regarding how the body having a diameter less than or equal to the diameter of the rod that tapers to form a tip can include a second diameter greater than the diameter of the rod as presented in claims 5 and 6. Claims 14 and 17 recite similar limitations that appear to be unclear for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6, 10, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann (U.S. Patent 5,209,753).
Biedermann discloses a device (for example see Figure 1) comprising a rod (16) having a diameter, a first end, and a second end and a guide pin (12) releasably coupled to the first end of the rod. The guide pin includes an inwardly tapered portion forming a tip (14) capable of driving the guide pin into a bone and a non-threaded body (15) having a diameter equal to or less than the diameter of the rod (the proximal end element 15 has a diameter that appears to be equal to the diameter of element 16 and the internal diameter of 13 of element 15 is less than the diameter of element 16). The diameter of the rod is constant between the first end and the second end of the rod (the diameter of element 16 is constant between elements 17 and 18). The guide pin further comprises a second diameter (the diameter formed at the intersection of elements 14 and 15) that is larger than the diameter of the rod and larger than the diameter of the guide pin discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 5,209,753) in view of Sander (U.S. Patent 5,720,753).
Biedermann discloses the invention as claimed except for the diameter of the rod being less than 3.5mm, the width of the body of the guide pin being less than 3.5mm, and the second width being less than 3.5mm. 
Regarding the diameter of the rod and the width of the body of the guide pin is less than 3.5mm, Sander teaches a device (for example see Figure 4) comprising a rod (203) and a guide pin (204) releasably coupled to a first end of the rod, wherein the rod includes a constant diameter less 3.5mm (Sander clearly shows diameter 203 is less than diameter L28 which is about 0.093 inches or approximately 2.36mm) and wherein the body of the guide pin includes a diameter (L21) equal to or less than the diameter of the rod, i.e. less than 3.5mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Biedermann wherein the diameter of the rod is less than 3.5mm and wherein the diameter of the body of the guide pin is less than 3.5mm in view of Sander since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding the second width being less than 3.5mm, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Biedermann wherein the second width is less than 3.5mm since it has been .
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 5,209,753) in view of Beger (U.S. Patent 9,095,395).
Biedermann discloses the invention as claimed except for the releasable connection being a breakable intermediate portion and the guide pin having a non-circular cross section. 
Regarding the releasable connection, as discussed above Biedermann discloses a device comprising a rod and a guide pin releasably coupled to the rod, wherein the releasable connection includes a friction fit connection (elements 13 and 18) in order to releasably connect the rod to the guide pin. Beger teaches a device (for example see Figures 5A-5B) comprising a rod (16) and a guide pin (40) releasably coupled to the rod, wherein the releasable connecting includes an intermediate portion (44) having a diameter smaller than a diameter of the rod such that the intermediate portion is configured to break in order to releasably connect the rod to the guide pin. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one releasable connection with the other in order to achieve the predictable results of releasably connecting the rod to the guide pin. 
Regarding the guide pin having a non-circular cross section, Berger teaches a device (for example see Figures 8A-8B) comprising a rod (16) releasably connection to . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 5,209,753) in view of Hua (U.S. Publication 2011/0301647).
Biedermann discloses the invention as claimed except for the guide pin comprising a ferromagnetic or radioactive material. Hua teaches a device comprising surgical instruments, guides, and implants comprising materials, such as radioactive or ferromagnetic materials, in order to assist surgeons in identifying, distinguishing, and/or monitoring the instruments, guides, and implants during and after surgical procedures (columns 17 and 18 paragraph 154). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Biedermann wherein the guide pin comprises ferromagnetic or radioactive material in view of Hua in order to assist surgeons in identifying, distinguishing, and/or monitoring the instruments, guides, and implants during and after surgical procedures.
Claims 1, 2, 4, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 11,191,583) in view of Sander (U.S. Patent 5,720,753).

Regarding the intermediate portion being configured to break, Sander teaches a device (for example see Figure 6) comprising a rod (203), a guide pin (204), and an intermediate portion (205) connecting the guide pin to a first end of the rod, wherein the intermediate portion is configured to break in order to releasably connect the guide pin to the first end of the rod. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Biedermann wherein the intermediate portion is configured to break in view of Sander in order to releasably connect the guide pin to the first end of the rod. 
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 11,191,583) in view of Sander (U.S. Patent 5,720,753) and in view of Beger (U.S. Patent 9,095,395).
The device of Biedermann as modified by Sander discloses the invention as claimed except for the device further comprising a handle. Beger teaches a device (for example see Figures 8A-8B) comprising a rod (16) releasably connected to a guide pin (40) with an intermediate portion (44), wherein the device further comprises a handle (96) coupled to a second end of the rod (see Figure 9) in order to facilitate separating . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent 11,191,583) in view of Sander (U.S. Patent 5,720,753).
The device of Biedermann as modified by Sander discloses the invention as claimed except for the length of the device from the tip to the second end of the rod is between 3 and 30 inches. Biedermann discloses a device as discussed above that is used in combination with a pedicle screw (for example see Figure 7 and Figure 9). Biedermann is silent regarding the length of the pedicle screws and the length of the device (40), but the reference clearly shows that the length of the device (40) is longer than the pedicle screw the device is used with. It is well known in the art that pedicle screws come in different shapes and sized depending on the preferred use of the pedicle screw, and the device of Biedermann would need to be sized to match the different sizes of pedicle screws known in the art (for example U.S. Publication 2009/0005821 paragraph 66 states that some known lengths for pedicle screws is about 2.5 inches). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Biedermann as modified by Sander wherein the total length of the device from the tip to the second end of the rod is between 3 and 30 inches in order to be usable with known sizes of pedicle screws, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having .
Response to Arguments
Applicant's arguments filed October 4th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations provided in the amendment which are discussed in the grounds of rejection provided above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775